TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00239-CR




                                    David Joe Bridges, Appellant

                                                     v.

                                     The State of Texas, Appellee




               FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
                NO. 01-02186L2, HONORABLE PENNY ROBERTS, JUDGE PRESIDING




                A jury found appellant David Joe Bridges guilty of driving while intoxicated. See Tex. Pen.

Code Ann. ' 49.04 (West Supp. 2002). The court assessed punishment at incarceration for ninety days

and a $300 fine, but suspended imposition of sentence and placed appellant on community supervision.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: August 30, 2002

Do Not Publish




                                                     2